Case 18-11645-mdc      Doc 56     Filed 07/29/21 Entered 07/29/21 15:34:13             Desc Main
                                  Document     Page 1 of 2

                           IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                    PHILADELPHIA DIVISION

      In re: WIDNER VOLCY                                    )
              Debtor(s)                                      )
                                                             )   CHAPTER 13
      AMERICREDIT FINANCIAL SERVICES, INC.                   )
      dba GM FINANCIAL                                       )   Case No.: 18-11645 (MDC)
            Moving Party                                     )
                                                             )   Hearing Date: 8-24-21 at 10:30 AM
         v.                                                  )
                                                             )   11 U.S.C. 362
      WIDNER VOLCY                                           )
          Respondent(s)                                      )
                                                             )
      WILLIAM C. MILLER                                      )
           Trustee                                           )
                                                             )
                                                             )
                       MOTION FOR RELIEF FROM THE AUTOMATIC STAY

      TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

              Comes now AmeriCredit Financial Services, Inc. dba GM Financial (“GM Financial”)
      filing this its Motion For Relief From The Automatic Stay (“Motion”), and in support thereof,
      would respectfully show:

              1. That on March 9, 20218, Widner Volcy filed a voluntary petition under Chapter 13 of
      the Bankruptcy Code.

              2. This Court has jurisdiction of the Motion by virtue of 11 U.S.C. 105, 361 and 362 and
      28 U.S.C. 157 and 1334.
              3. On November 24, 2013, the Debtor entered into a retail installment contract for the
      purchase of a 2011 Nissan Rogue bearing vehicle identification number
      JN8AS5MV5BW315530. The contract was assigned to AmeriCredit Financial Services, Inc.
      and the Debtor became indebted to AmeriCredit in accordance with the terms of same.
      AmeriCredit Financial Services is designated as first lien holder on the title to the vehicle and
      holds a first purchase money security interest in the vehicle. AmeriCredit Financial Services
      now does business as GM Financial. A true copy of the contract and title inquiry to the vehicle
      are annexed hereto as Exhibits A and B.

                                                    Page 1
Case 18-11645-mdc        Doc 56    Filed 07/29/21 Entered 07/29/21 15:34:13           Desc Main
                                   Document     Page 2 of 2

              4. As of July 23, 2021, the Debtor’s account with GM Financial had a net loan balance
      of $13,786.13.
              5. According to the July 2021 NADA Official Used Car Guide, the vehicle has a current
      retail value of $9,875.00.
              6. The vehicle was involved in an accident and deemed a total loss.
              7. GM Financial alleges that the automatic stay should be lifted for cause under
      11 U.S.C. 362(d)(1) in that GM Financial lacks adequate protection of its interest in the vehicle
      as evidenced by the following:
                       (a) The vehicle was involved in an accident and deemed a total loss;
              GM Financial requires stay relief in order to negotiate and apply the insurance proceeds.


              WHEREFORE PREMISES CONSIDERED, AmeriCredit Financial Services, dba
      GM Financial respectfully requests that upon final hearing of this Motion, (1) the automatic stay
      will be terminated as to GM Financial to permit GM Financial to seek its statutory and other
      available remedies; (2) that the stay terminate immediately upon entry of this Order, with a
      waiver of Fed.R.Bank.P., Rule 4001(a)(3) and (3) GM Financial be granted such other and
      further relief as is just.




      Respectfully submitted,

      /s/ William E. Craig
      William E. Craig
      Morton & Craig LLC
      110 Marter Avenue, Suite 301
      Moorestown, NJ 08057
      Phone: 856/866-0100, Fax: 856/722-1554
      Attorney ID: 92329
      Local Counsel for AmeriCredit Financial Services, Inc.
      dba GM Financial




                                                     Page 2
